DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on January 25th, 2022 for application no. 17/120,745 filed on December 14th, 2020. Claims 1 and 3-19 are pending. In the present amendment, claims 1, 3 and 9-10 are amended, and claim 2 is canceled.

Priority
Examiner acknowledges the Applicant's claim to priority of provisional applications 62/748,333 and 62/684,886 filed on October 19th, 2018 and June 14th, 2018, respectively.

Specification
Amendments to the specification filed January 25th, 2021 correct priority data disclosed within the specification and are not considered new matter. The amendments to the specification are accepted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2015/0133254), in view of Nekado et al. (US 6,668,996), hereinafter Nekado.

Regarding Claim 1, Fox teaches a position detection device (Fig. 1, “sensor” 60) configured for use with a locking differential (“differential” 10), 
the position detection device (60) configured to determine a position of an armature (“armature” 46) in relation to a stator (“stator” 38), 
the stator (38) having a primary coil (“electromagnetic coil” 40) that defines a primary coil axis (the rotational axis through “side gear” 22), 
the armature (46) moving relative to the stator (38) between engaged and disengaged positions corresponding to the locking differential (10) being in a locked and unlocked state ([0012] - “The actuator 36 includes a sensor 60 attached to the flange 16 of the gear case 12 and disposed opposite the target flange 58 of the armature 46 to sense when the differential 10 is locked or unlocked based on the axial position of the armature 46. The sensor 60 is a contact sensor. The lock plate 34 is biased toward the non-actuated, "unlocked" mode by a return spring 62 such as a wave spring. It should be appreciated that other types of sensors may be used such as non-contact sensors, for example, Hall Effect or proximity sensors”). 
“the position detection device comprising: only a single secondary coil disposed proximate to the primary coil, wherein the secondary coil defines a secondary coil axis; and wherein the secondary coil is positioned such that the primary and secondary coil axes are offset and parallel, the secondary coil configured to determine a change in inductance based on movement of the armature, the change in inductance indicative of a change in position of the armature relative to the stator, wherein the primary coil is disposed within a first boundary of the stator and wherein the secondary coil is disposed within a second boundary of the primary coil”.
Nekado teaches a position detection device (Fig. 6, “sensors” 24) comprising: 
only a single secondary coil (24; col. 11, line 53 - “The result is shown in FIG. 10. The relation between the inclination of the armature and the electric signal outputted from the sensor was also examined with respect to an electromagnetic clutch having one sensor” emphasis added) disposed proximate to a primary coil (“exciting coil” 22), 
wherein the secondary coil (24) defines a secondary coil axis (through the center of 24); and 
wherein the secondary coil (24) is positioned such that a primary (through the rotational axis) and secondary coil axes are offset and parallel (see Fig. 6), 
the secondary coil (Fig. 5, 24) configured to determine a change in inductance based on movement of an armature (“armature” 23), 
the change in inductance indicative of a change in position of the armature (23) relative to a stator (“clutch core” 21; col. 9, line 3 - “The sensor coil 26.sub.La is connected with the high-frequency driving circuit 27.sub.La and the impedance detecting circuit 28.sub.La, as shown in FIG. 7. The magnetic flux in the magnetic circuit including the clutch core 21.sub.L and the armature 23.sub.L is measured by the sensor 24.sub.L the high-frequency driving circuit 27.sub.La and the impedance detecting circuit 28.sub.La”), 

Nekado also teaches “It is an object of the present invention to provide an electromagnetic clutch in which the attracting force of an armature to a core can be accurately controlled even when the core and the armature are not parallel to each other” (col. 1, line 62).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the sensor taught by Fox with the sensor taught by Nekado, such that “the position detection device comprising: only a single secondary coil disposed proximate to the primary coil, wherein the secondary coil defines a secondary coil axis; and wherein the secondary coil is positioned such that the primary and secondary coil axes are offset and parallel, the secondary coil configured to determine a change in inductance based on movement of the armature, the change in inductance indicative of a change in position of the armature relative to the stator, wherein the primary coil is disposed within a first boundary of the stator and wherein the secondary coil is disposed within a second boundary of the primary coil”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of accurately controlling the locking differential taught by Fox. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 3, Fox and Nekado teach the position detection device of claim 1, 
Fox teaches wherein the stator (Fig. 1, 38) defines a housing (see Fig. 1), 
the primary (40) and secondary coils (taught by Nekado) being disposed within the housing (38; see Fig. 1 of Fox and Fig. 6 of Nekado).  

Regarding Claim 4, Fox and Nekado teach the position detection device of claim 1, 
Nekado teaches wherein the secondary coil (Fig. 5, 24) can determine (i) when the primary coil (taught by Fox) is on and (ii) when the primary coil (taught by Fox) is off (Abstract - “Two sensors are provided on a clutch core. Sensor coils are driven at a high frequency by a high-frequency driving circuit. As the sensors sense a magnetic flux of a magnetic circuit including the clutch core and an armature, the impedance of the sensor coils changes. In accordance with the outputs from the sensor coils at this point, an impedance detecting circuit detects the impedance of the sensor coils. Then, an impedance combining circuit combines the impedance of the sensor coils. On the basis of the combined impedance, a current control circuit controls a current supplied to an exciting coil. Thus, the attracting force of the armature to the core excited by the exciting coil is controlled”).  

Regarding Claim 5, Fox and Nekado teach the position detection device of claim 4, 
Fox teaches further comprising a primary coil status indicator (not shown) that indicates an energized state of the primary coil (Fig. 1, 40; [0016] - “For example, when, say the vehicle is at rest, the driver simply manually activates a switch or button (not shown), such as a simple momentary-type "on/off" toggle or rocker switch or push button, mounted to a dash or console (not shown) of the vehicle. In this way, an electric circuit (not shown) is closed, thereby turning on current in the circuit and a lamp (not shown) located in or near the toggle switch or push button to indicate to the driver that the differential is actuated”).  

Claim 6, Fox and Nekado teach the position detection device of claim 4, 
Nekado teaches wherein the secondary coil (Fig. 5, 24) can determine (iii) when the armature (taught by Fox) is in the disengaged position and (iv) when the armature (taught by Fox) is in the engaged position (see Abstract of Nekado).  

Regarding Claim 7, Fox and Nekado teach the position detection device of claim 6, 
Fox teaches further comprising a locked status indicator (not shown) that indicates whether the armature (Fig. 1, 46) is locked or unlocked (see [0016]).  

Regarding Claim 11, Fox and Nekado teach the position detection device of claim 1, 
Nekado teaches wherein the primary coil (Fig. 6, 22) defines a primary coil outer diameter (see Fig. 6) and the secondary coil (24) defines a secondary coil outer diameter (see Fig. 6), 
the secondary coil outer diameter (24) being at least less than half of the primary coil outer diameter (22; the outer diameter of 24 is clearly less than half the outer diameter of 22).  

Regarding Claim 12, Fox and Nekado teach the position detection device of claim 11, 
Nekado teaches wherein the secondary coil outer diameter (Fig. 6, 24) is less than one-third of the primary coil outer diameter (22; the outer diameter of 24 is clearly less than one-third the outer diameter of 22).  

Claim 13, Fox and Nekado teach the position detection device of claim 12, 
Nekado teaches wherein the secondary coil outer diameter (Fig. 6, 24) is less than one-fifth of the primary coil outer diameter (22; the outer diameter of 24 is clearly less than one-fifth the outer diameter of 22).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2015/0133254), in view of Nekado (US 6,668,996), and in view of Schrand (US 6,902,506).

Regarding Claim 8, Fox and Nekado teach the position detection device of claim 1. 
Fox or Nekado do not teach “wherein the armature is mechanically coupled to a housing of the locking differential with a retaining clip”.
Schrand teaches an armature (Fig. 2, “armature” 50) is mechanically coupled to a housing (“differential case” 14) of a locking differential with a retaining clip (“retaining ring” 64; col. 5, line 6 - “retaining ring 64 is attached to the differential case 14 for retaining the push rod 62 in the outlet passage 54. A preload spring 66 is operatively disposed between the retaining ring 64 and the armature 50 for urging the push rod 62 toward a preload position in the outlet passage 54”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Fox and Nekado with the retaining clip taught by Schrand, such that “wherein the armature is mechanically coupled to a housing of the locking differential with a retaining clip”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of precisely maintaining the axial position of the armature taught by Fox.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2015/0133254), in view of Nekado (US 6,668,996), in view of Schrand (US 6,902,506), and in view of Mautino et al (US 5,361,917), hereinafter Mautino.

Regarding Claims 9-10, Fox, Nekado and Schrand teach the position detection device of claim 8. 
Fox, Nekado or Schrand do not teach “wherein the retaining clip is formed of low magnetic permeable material… wherein the low magnetic permeable material comprises 302 stainless steel”.
Mautino teaches “The retaining clip 10 is preferably made of corrosion resistant spring wire material such as ASTM 302 stainless steel” (col. 5, line 68).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to manufacture the retaining clip taught by Schrand using the material taught by Mautino, such that “wherein the retaining clip is formed of low magnetic permeable material… wherein the low magnetic permeable material comprises 302 stainless steel”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the retaining clip taught by Schrand with a corrosion-resistant material.

Response to Arguments
The Applicant's arguments filed January 25th, 2022 are in response to the Office Action mailed October 25th, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 1, Applicant’s argument that “claim 1 has been amended to recite in part "only a single secondary coil ... wherein the primary coil is disposed within a first boundary of the stator and wherein the secondary coil is disposed within a second boundary of the primary coil". Applicants submit that the collective prior art fails to teach or suggest such a configuration” (p. 8) is not persuasive. Nekado (US 6,668,996) clearly teaches “The result is shown in FIG. 10. The relation between the inclination of the armature and the electric signal outputted from the sensor was also examined with respect to an electromagnetic clutch having one sensor” (emphasis added, col. 11, line 53). Nekado also teaches a primary coil (Fig. 5, 22) is disposed within a first boundary of a stator (21) and a secondary coil (24) is disposed within a second boundary of the primary coil (22; located within an axial boundary as seen in Fig. 5). Applicant could recite that the primary coil comprises an outer diameter and the secondary coil is radially disposed within the outer diameter of the primary coil. Such an amendment would overcome the prior art of Nekado.
Regarding Claim 1, Applicant’s argument that “Nekado specifically teaches away from the use of a single secondary coil as a single secondary coil would not provide accurate results for an inclined armature (intended purpose)” is not persuasive. Nekado clearly teaches the use of a single sensor coil (see col. 11, line 53 passage above). Nekado does not teach that the use of a single secondary coil would render the device inoperable. Nekado merely recognizes the trade-offs with the number of secondary coils and the resulting accuracy of detecting the magnetic flux density of the primary coil. One of ordinary skill in the art would know from these teachings that reducing the number of secondary coils would result in reduced accuracy while providing the benefit of reduced material costs.
	In conclusion, the amended claims 1 and 3-13 are rejected. See detailed and relevant rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659